Title: To Benjamin Franklin from John Paul Jones, 6 March 1780
From: Jones, John Paul
To: Franklin, Benjamin


L’Orient March 6th: 1780.
I inclose for your Excellencies approbation an extract of a letter that I have received from Sir R Finlay respecting an invention of Bombs that are Calculated to set fire to any Object against which they are discharged from a Cannon.— If they answer the description that I have had they will be an Acquisition of some Consequence to our Marine.— The expence of the Drafts is but triffling and I shall not Scruple to pay it.— I wish you may find the inventor worth of further Attention.— If the Drafts should not reach you before I leave France, please to oblige me by forwarding them to the Care of Mr Morris of Philadelphia.—
With profound esteem and Respect I am your Excellencies most obliged Servt:
Jno P Jones
His Excellency B Franklin Esqr:—
 
Notation: J.P. Jones L’Orient. March 6. 1780
